Citation Nr: 1114931	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for anterior cruciate ligament and medial and lateral meniscus tears, and arthritis and chondromalacia of the right knee.

2.  Entitlement to service connection for lumbosacral sprain/strain and disc protrusion. 

3.  Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran had active service from February 1975 to January 1980.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which found that the veteran had not submitted new and material evidence to reopen his claims for service connection for an acquired psychiatric disorder, bilateral knee pain, and a low back pain.

In a December 2005 decision, the Board declined to reopen the Veteran's claim for a psychiatric disorder and remanded the remaining issues for additional development.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In a February 2007 order, the Court granted the joint motion of counsel for VA and the Veteran for remand and remanded the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

In an August 2007 decision the Board, in pertinent part, reopened the claims of entitlement to service connection for a right knee disability, a low back disability, and an acquired psychiatric disorder, and remanded the issues for additional development.  The case was subsequently returned to the Board for appellate consideration of those claims.

In August 2008, the Board denied the claims.  In November 2010, counsel for the Veteran and VA filed a joint motion with the Court to vacate and remand the August 2008 Board decision.  In a November 2010 Order, the Court granted the joint motion.





FINDINGS OF FACT

1.  Anterior cruciate ligament and medial and lateral meniscus tears, and chondromalacia and arthritis of the right knee are related to in-service right knee symptoms.

2.  Lumbosacral strain and disc protrusion are related to in-service back symptoms.

3.  Paranoid schizophrenia is related to service. 


CONCLUSIONS OF LAW

1.  Anterior cruciate ligament and medial and lateral meniscus tears, and  chondromalacia and arthritis of the right knee were incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Lumbosacral strain and disc protrusion were incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Paranoid schizophrenia was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, as the Board is granting each service connection claim on appeal, these claims are substantiated, and there are no further VCAA duties with regard to them.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran had right knee, back, and psychiatric symptoms in service and has been diagnosed with multiple disabilities of the right knee and back, and with paranoid schizophrenia.  There are multiple medical opinions as to whether these diagnosed disabilities are related to the in-service symptoms, and the Board finds that the evidence weighs in favor of such a relationship with regard to each claim.

With regard to the right knee, the service treatment records (STRs) include instances of the right knee giving out with an impression of questionable sprained right knee or lax ligaments of the right knee, and subsequent complaints of right knee pain with assessments of possible chondromalacia and a possible psychogenic basis for the pain.  The December 1979 separation examination of the right knee was normal.  The evidence also reflects that the Veteran sustained multiple post-service right knee injuries.  In a February 2006 Dr. Gong recounted a comprehensive physical examination, noted the in-service and post-service right knee complaints, treatment, and diagnoses, diagnosed anterior cruciate ligament and medial and lateral meniscus tears, chondromalacia, and arthritis of the right knee, and concluded that the Veteran's right knee disabilities were related to his in-service right knee symptoms.  He noted the number of in-service treatment notes and indicated that the post service injuries aggravated the in-service symptoms.  In October 2006, Dr. Lunke noted in-service right knee symptoms and the post service right knee injuries.  He concluded that the current right knee disabilities were related to the in-service symptoms, and noted the documentation of these symptoms.  The September 2007 VA examiner reviewed the claims file, examined the Veteran, and diagnosed anterior cruciate and meniscal tears and mild traumatic arthritis of the right knee.  He concluded that it was not likely that a current right knee disability was related to service.  He observed that the in-service right knee injuries were not significant, as the Veteran returned quickly to full duty after each of the episodes of injury noted in the STRs.  He also noted the significant post-service right knee injuries.  He indicated that if the Veteran had sustained a more severe injury to his right knee in service, the chondromalacic changes noted in the knee at the time of surgery would have been more severe as there would have been a 25 year history of activities since discharge.

The fact that the VA examiner reviewed the entire claims file while the private physicians did not does not warrant more weight being accorded to his opinion, particularly given that the private physicians accurately recounted both the in-service and post-service right knee symptoms and injuries.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a private medical opinion may not be discounted solely because the examiner did not review the claims file, and a VA opinion may not be given more weight because the VA examiner reviewed the claims file).  While it is the quality of the medical opinions and not their quantity that is dispositive in determining the weight of the evidence, the Board finds that, taken together, the two private positive nexus opinions, each of which gave some rationale for their conclusion based on the evidence of record are entitled to more weight than the opinion of the September 2007 VA examiner, who also explained the reasons for his conclusion based on the evidence of record.  Consequently, the weight of the evidence supports a grant of service connection for the diagnosed right knee anterior cruciate ligament and medial and lateral meniscus tears, and chondromalacia.

With regard to the low back, the STRs include assessments of low back muscle strain, continued complaints of pain, and an assessment of lumbar strain.  The spine was normal on the December 1979 separation examination.  In his February 2006 report, Dr. Gong similarly recounted the in-service back symptoms and post service injuries, and diagnosed lumbosacral strain/sprain and disc protrusion.  He concluded that the Veteran's lumbar spine disabilities were related to his in-service lumbar spine symptoms.  He noted the number of in-service treatment notes and indicated that the post service injuries aggravated the in-service symptoms.  In an October 2008 letter, Dr. McKee indicated that he had treated the Veteran for his back pain, noted the in-service low back symptoms, and reviewed recent lumbar spine MRI reports showing degeneration, foraminal encroachment, and facet joint arthropathy.  He concluded that the Veteran's current lumbar spine disabilities were related to his in-service symptoms, based on his analysis of prior medical records.  The September 2007 VA examiner reviewed the claims file, examined the Veteran, and diagnosed moderate intervertebral disc syndrome of the lumbar spine.  He concluded that the Veteran did not sustain significant injuries to his right knee or low back while in service but that there was evidence of significant injury after service.  He opined that it was less likely than not that the Veteran's current back condition was secondary to service or was related in any way to the muscle/lumbar strains experienced by the veteran during his period of active duty.  He also pointed out there was no record of treatment from service discharge in 1980 until the injury in 1984, and that there was no evidence of any significant injury to the veteran's low back in service.

The two private physicians explained the reasons for their positive nexus opinions and the September 2007 VA examiner explained the reasons for his negative nexus opinion, each basing their conclusions on their analysis of the evidence of record.  Again, the lack of claims file review of the private physicians and the claims file review by the VA examiner does not weigh in favor of the VA examiner's opinion in these circumstances.  Nieves-Rodriguez, 22 Vet. App. at 304.  Consequently, the Board concludes that the private positive nexus opinions are entitled to greater weight than the VA examiner's negative nexus opinion, and service connection for the diagnosed lumbosacral sprain/strain and disc protrusion is warranted.

As to the paranoid schizophrenia, the STRs reflect that the Veteran was assessed by psychiatry due to excessive drinking.  His hospital course was noted to be unsuccessful and follow-up counseling was prescribed.  The Veteran revealed that he had been taking prescription drugs with alcohol and smoking marijuana.  The provider noted that the veteran had been reduced in rank due to various Article 15 proceedings and that a Court Martial was pending for assault.  The Veteran was subsequently observed for a mental disorder, but none was found, according to a September 1979 clinical record cover sheet.  No significant mental illness was found on mental status evaluation in December 1979.  An undated physical profile record indicates passive aggressive personality disorder and episodic use of alcohol and drugs.  The Veteran was recommended for administrative separation.

Service personnel records show that the Veteran was considered for administrative discharge due to unsuitability in January 1980.  He was noted to have been counseled five times but not Court Martialed.  The service personnel records also show that the veteran was subjected to Article 15 proceedings for various infractions from July to September 1979.  The December 1979 separation examination report indicated that psychiatric examination was normal, but on the contemporaneous report of medical history, the Veteran indicated that he had then or previously had suffered from depression or excessive worry.

After service, the Veteran was diagnosed with paranoid schizophrenia, and this was the primary diagnosis in the Social Security Administration's (SSA's) October 1999 disability determination.

In a September 2003 letter, Dr. Wysoki indicated that, based on the psychiatric history provided by the Veteran, the Veteran developed a significant mental disorder in service consistent with paranoid schizophrenia.  In addition, in November 2007, a VA psychiatrist opined that, based on her review of some STRs including the December 1979 separation report of medical history, and the fact that it is common for prodromal symptoms of paranoid schizophrenia and schizoaffective disorder to involve depression and self medication by the use of alcohol or drugs, the Veteran was likely experiencing paranoid schizophrenia or schizoaffective disorder during service.

The September 2007 VA psychiatric examiner reviewed the claims file and examined the Veteran.  He noted the in-service behavioral problems and the September 1979 clinical record cover sheet indicating observation for a mental disorder with no such disorder found.  The VA psychiatrist stated that, on review of the record, the first report of feelings of paranoia dated to 1982.  He also noted the veteran's report of such feelings in 1979, but pointed out that there was no documentation of reports of signs or symptoms of paranoia.  The examiner indicated that the veteran was followed for schizophrenia on an outpatient basis. After an in-depth examination, the diagnoses were paranoid schizophrenia; rule out schizoaffective disorder, bipolar type; cocaine abuse in remission, and alcohol abuse in remission.  Personality disorder not otherwise specified with strong borderline, narcissistic, and antisocial traits was also noted.  The psychiatrist indicated that his review did not indicate any connection between the Veteran's schizoaffective disorder or schizophrenia and any injury or disease in service.  He concluded that there was no probability that either disorder was related to service.

As noted by the parties to the joint motion, although the psychiatrist who performed the September 2007 VA examination ultimately rendered a negative nexus opinion, he did indicate that the first report of feelings of paranoia dated to 1982, only two years after separation from service.  Dr. Wysoki and the VA psychiatrist who offered her November 2007 opinion each explained the reasons for their conclusions.  While neither reviewed the entire claims file, as noted above, such lack of review does not necessarily reduce the weight of their opinions.  Nieves-Rodriguez, 22 Vet. App. at 304.  While they indicated that the Veteran experienced psychiatric symptomatology during service and the STRs do not reflect clinical findings of such symptomatology, the absence of documentation of these symptoms during service is not necessarily indicative of the absence of such symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, Dr. Wysoki and the VA psychiatrist each indicated that the symptoms in service, while not necessarily themselves indicative of a diagnosable psychiatric disorder at that time, were likely predecessor or prodromal symptoms that were related to the later development of paranoid schizophrenia.

As Dr. Wysoki and the November 2007 VA psychiatrist's explanations for their conclusions were consistent with the evidence of record, including the September 2007 VA examiner's dating of paranoia to shortly after service, their positive nexus opinions are entitled to greater weight than the September 2007 VA examiner's negative nexus opinion.  Consequently, service connection for paranoid schizophrenia is warranted.


ORDER

Entitlement to service connection for anterior cruciate ligament and medial and lateral meniscus tears, chondromalacia, and arthritis of the right knee, is granted.

Entitlement to service connection for lumbosacral sprain/strain and disc protrusion is granted.

Entitlement to service connection for paranoid schizophrenia is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


